UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 98-7716



MELVIN C. CHAPPLE, JR.,

                                             Petitioner - Appellant,

          versus


MARK HENRY, Warden,

                                              Respondent - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
98-3436-S)


Submitted:   April 15, 1999                 Decided:   April 19, 1999


Before NIEMEYER and HAMILTON, Circuit Judges, and PHILLIPS, Senior
Circuit Judge.


Affirmed by unpublished per curiam opinion.


Melvin C. Chapple, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Melvin C. Chapple, Jr., appeals the district court’s order

denying relief on his 28 U.S.C. § 2241 (1994) petition.    We have

reviewed the record and the district court’s opinion and find no

reversible error. Chapple is ineligible for early release under 28

C.F.R. § 550.58(a)(1)(vi)(B) (1997).   Accordingly, we affirm.   See

Chapple v. Henry, No. CA-98-3436-S (D. Md. Oct. 21, 1998).       We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2